Citation Nr: 1624064	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for sleep disturbance claimed as secondary
to tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO in  Huntington, West Virginia, inter alia, denied service connection for hearing loss, tinnitus, sleep disturbance due to tinnitus, and an unknown disability due to asbestos exposure.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama.  

In August 2010, the Veteran filed a notice of disagreement (NOD) with the  November 2009 denials of service connection.  The RO issued a statement of the case in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

The Board notes that the Veteran's August 2010 NOD addressed the issues listed on the title page, as well as his claims for service connection for tinnitus and an unknown disability due to asbestos exposure.  However, in the August 2011 substantive appeal, the Veteran expressly noted he was perfecting an appeal with respect to just those issues listed on the title page and tinnitus.  As such, an appeal was not perfected on the claim involving an unknown disability due to asbestos exposure . Moreover, in May 2015, the Board granted service connection for tinnitus, resolving the appeal as to that matter.

Also in May 2015, the Board remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing the requested actions, the AMC continued to deny the claims (as reflected in a February 2016 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

Also, this appeal has been advanced on the Board's docket, pursuant to 38 C.F.R. 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § .§ 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2. The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3. The Veteran currently has hearing loss to an extent recognized as a disability for VA purposes, and has credibly asserted symptoms of diminished hearing following noise exposure during service and continuing since service. 

4. The only competent opinion to address whether there exists a medical relationship between a current disability manifested by sleep disturbance and tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015). 

2. The criteria for service connection for sleep disturbance claimed as secondary to tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the claim for service connection for hearing loss, given the favorable disposition of the claim, the  Board finds that all notice and development actions needed to fairly adjudicate this claim have been accomplished.

As for the remaining claim on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial  unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a September 2009 pre-rating letter, the RO provided notice to the
Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by
VA.  The November 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2009 letter. 

Post rating, a November 2015 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with  Dingess/Hartman.  After issuance of the November 2015 letter, and opportunity for the Veteran to respond, the February 2016 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet, App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, and reports of October 2009 and January 2016 VA examinations.  Also of record and considered in connection with the claim in various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.  

In the May 2015 remand, the Board instructed the AOJ to obtain any additional VA treatment records and to send the Veteran another letter requesting any additional information and/or evidence.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination, after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the remand, in November 2015, the AOJ sent letters to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  No treatment providers were identified by the Veteran.  [The Board points out that, previously, in September 2009, the AOJ attempted to obtain VA treatment records, but no records were available; and that the Veteran has been afforded multiple other opportunities to submit or identify additional relevant evidence, but has not done so.  Moreover, as directed by the Board, the Veteran was afforded a VA examinations in January 2016, by a qualified professional, in connection with each claim.]  The Board finds that the examination reports, along with the other evidence of record, is adequate for appellate review.  Further in February 2016, the AOJ issued an SSOC reflecting consideration of additional evidence received, following by another period for response.   

Under these circumstances, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible and that no further action in this regard is required.  See Dement v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (holding that substantial compliance, rather than strict compliance, is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting from chronic disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the chronic disease was incurred in service.  38 C.F.R. § 3.303(d).

Such a determination requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent to the claim for hearing loss, service connection may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which VA has identified as a chronic disease subject to presumptive service connection in 38 C.F.R. 3.309(a).  See VA Adjudication Procedures Manual, M21-1MR III.iv.4.B.12.a. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b)  to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A. Hearing Loss

The Veteran contends that he his hearing loss is due to noise exposure during service while working as a gun captain aboard a ship.
The Veteran's service treatment records include the report of an October 1952 entrance examination revealing normal hearing according to a whisper test.  Additionally the Veteran's November 1956 separation examination also includes a normal whisper test.  

Post-service treatment records include the report of a 2006 private audiology  examination notes that testing revealed significant high frequency sensorineural hearing loss, but hearing aids were not recommended during this visit.

Post-service, on October 2009 VA audiology examination, audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
20
65
75
LEFT
5
10
20
65
70


On October 2009 examination, the Veteran claimed symptoms of diminished hearing which he attributed to in-service noise exposure.  Specifically, he claimed that he was unable to understand a person speaking when there was more than one person speaking in a crowd.  He reported a history of occupational noise exposure, working in a steel mill and fabrication shop, for approximately one year prior to service.  He also reported that after service he worked in a fabrication shop for approximately six years, and then as a truck driver for 18 years.  The October 2009 VA examiner stated that an opinion could not be provided without resorting to mere speculation.  This was based on the lack of audiometric test results in the Veteran's service treatment records and the presence of noise exposure before, during, and after service.  The examiner noted there was no way to discern when the Veteran acquired hearing loss.

In May 2015, the Board remanded the claim, in part, for a new VA examination and opinion.  On January 2016 audiology examination, the Veteran reported a history of occupational noise exposure prior to, during, and after service.  In reference to noise exposure during service, the Veteran reported periodic exposure to gun firing for four years without wearing hearing protection.  He also reported that he slept on the ship fan tail where the engine was located.  In accordance with the May 2015 remand directives, the examiner addressed the Veteran's statements with respect to not wearing hearing protection in service and the fact that his hearing was normal upon entry into service.  Given the e Veteran's reported of a history of noise exposure, the January 2016 examiner again noted that an opinion could not be provided without resorting to mere speculation based on no audiometric test results and only whispered voice tests at enlistment and discharge during service.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss is warranted.

Although the Veteran has reported experiencing asserted noise exposure prior to service, as normal hearing was documented at enlistment, and there is otherwise no medical evidence to suggest pre-existing hearing loss, he is presumed sound as to his hearing at service entry.  Thus, this claim turns on the question of whether his current hearing loss has its onset during service, or is the result of disease or injury incurred during service.  

As for the in-service injury or disease requirement, the Board notes that the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).   The Veteran's service personnel records reference his service aboard the USS  Zellars, which was attached to the United States Naval Forces in the Eastern Atlantic and Mediterranean.  Additionally, service personnel records note training as a gunner's mate.  As such, although there is no specific incident of acoustic trauma documented in the Veteran's service records, the Board accepts his assertions of in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Further, as the Board finds no reasons to question the veracity of the Veteran's assertions in this regard, his assertions of in-service noise exposure are deemed credible.   

The evidence must also establish current disability.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have had since the filing of his claim sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the present case, the October 2009 VA examination tests results demonstrate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  As such, the currently claimed disability is established.  The remaining question is whether the Veteran's current hearing loss is related to his in-service noise exposure.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that in this case, the record presents a basis to award service connection on the basis of credible assertions of continuity of symptoms, consistent with 38 C.F.R. § 3.303(b). 

In support of his claim for service connection, the Veteran has reported the onset of symptoms of diminished hearing in service or shortly thereafter (as reflected in the reports of the October 2009 and January 2016 VA examinations).  He also reported symptoms of diminished hearing since discharge in September 2009, August 2011, and November 2015 statements in support of his claim.  See October 2009 VA Form 21-4138, August 2011 VA Form 9, and November 2015 VA Form 21-4138.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced.  See 38 C.F.R. § 3.159(a)(2) (2015);Grottveit, supra..  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Although the Veteran is not shown to have training or expertise in audiology to provide a persuasive opinion on the medical nexus question solely the basis of his own assertions, his consistent reports that he began noticing hearing loss symptoms during or shortly after service, and that he has continued to experience diminished hearing from service to the present are accepted as credible.  See 38 U.S.C.A. § 1154(b).  Again, the Board finds no reason to question the veracity of such statements, particularly because there is nothing to directly contradict the Veteran's assertions. 

As for the medical opinion evidence of record, the Board notes that during both the October 2009 and January 2016 VA examinations, the examiner stated that she could not provide an opinion as to whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service without resorting to speculation, as there were no [in-service] audiometric testing results in the Veteran's claims file.  While this statement is, essentially, a non-opinion that weighs neither for nor against the claim (see Jones v. Shinseki, 23 382, 390 (2010)), notably, the audiologist did not definitively rule out a relationship between the Veteran's current hearing loss and service.

In sum, notwithstanding the non-opinion of record, the e record includes credible assertions  indicating likely in-service noise exposure, competent testing results establishing  current bilateral hearing loss to an extent recognized as a disability for VA purposes.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at, 53-56.Given the totality of the evidence discussed above-and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim-the Board finds that the criteria for service connection for hearing loss are met.

B. Sleep Disturbance

Initially, the Board notes that, although the AOJ adjudicated rhe claim for service connection on direct and secondary bases, there is actually no evidence or allegation that sleep disturbance had its onset during, or is otherwise medically-related to, the Veteran's service.  The service treatment records are negative for any complaints, finding or diagnosis related to a disability manifested by sleep disturbance.  No sleep disturbance disability was shown, nor is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of a disability manifested by sleep disturbance for approximately 60 years after service-.  In an August 2011 VA Form 9, the Veteran claimed that tinnitus made it difficult for him to fall asleep at night.  Given the complete absence of evidence or allegation that a disability manifested by sleep disturbance is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.  

Under 38 C.F.R. § 3.310(a) (2015), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  38 C.F.R. § 3.310 (2015).

In this case, the Veteran is service-connected for tinnitus.  He generally contends that he is unable to sleep due to constant ringing in his ears.  Service and post-service treatment records document no complaints, findings or diagnosis relative to sleep disturbance.

In May 2015, the Board remanded the claim, in part, for VA examination to obtain a medical opinion.  On January 2016 examination, the Veteran reported a history of sleep apnea from the 1990's.  He indicated that it takes him approximately five minutes to initially fall asleep, and five minutes to fall asleep after multiple awakenings in the night due to nocturia from a prior proctectomy.  In reference to tinnitus, he reported that it takes him five minutes to fall asleep, which is not remarkably different from his initial time of sleep onset.  He stated that tinnitus prevents him from falling asleep for about 30 minutes up to three times per week.

The VA examiner diagnosed sleep apnea (based on the Veteran's report), and noted that a sleep study was unnecessary because sleep apnea is not related to or aggravated by tinnitus.  As rationale, the examiner cited a medical article that listed the following risk factors for sleep apnea: structural abnormalities, obesity, age, male sex, sedative use, smoking, habitual snoring with daytime drowsiness, familial causes, thyroid disease, stroke and acromegaly.  See Ralph Downey, III, Obstructive Sleep Apnea, MEDSCAPE.  The examiner concluded that sleep apnea is not related to or aggravated by tinnitus.  

The January 2016 examiner also considered whether the Veteran's complaints met the following three diagnostic criteria for insomnia: difficulty initiating and maintaining sleep (or waking up too early), sleep problems despite adequate opportunity and circumstances, and sleep disturbance that produces deficits related to daytime functioning.  The examiner found that the Veteran did not meet the diagnostic criteria for insomnia.  As rationale, the examiner acknowledged that the Veteran had sleep disturbances related to nocturia, however, the Veteran denied significant deficits related to daytime functioning.  The examiner concluded that the Veteran did not have symptoms of a sleep disturbance, based on current history and symptoms, aside from his reported diagnosis of sleep apnea.  The examiner recommended a mental health appointment to further assess any diagnosis of sleep disturbance, but the Veteran declined.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for sleep disturbance claimed as secondary to tinnitus must be denied.  

Here, the Board notes, initially, that the Veteran does not have a confirmed diagnosis of  a current disability manifested by sleep disturbance.  The January 2016 VA examiner ruled out a diagnosis of insomnia, and further diagnostic testing has either been deemed medically unnecessary (to confirm a diagnosis of sleep apnea), or declined by the Veteran (to confirm sleep impairment associates with a mental health condition) a mental health diagnosis..  Notably, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225  (1992).  

However, even if, like the January 2016 VA examiner, the Board was to accept the Veteran's reported history of apnea sleep as indicative of a current disability manifested by sleep impairment, the claim would still fail on the basis of no medical nexus.

There is no competent evidence or opinion supporting the Veteran's contention that he has a disability manifested by sleep disturbance that is medically related to tinnitus.  In fact, in the only competent opinion of record to address the question of etiology of sleep apnea on a secondary basis, the January 2016 VA examiner, determined that sleep apnea was not in any way related to tinnitus.  As rationale, the examiner cited to a medical article that listed risk factors for sleep apnea.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for her conclusion.  Notably,  the January 2016 VA examiner considered the Veteran's assertions as to continuity of symptoms, and still rendered an opinion that weighs against a finding of secondary service connection Accordingly, the Board accepts this opinion as probative of the medical nexus  question.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  2007).  Significantly, neither the Veteran or his representative has presented or identified any contrary, competent evidence or opinion even suggesting the existence of a secondary relationship between any disability manifested by sleep impairment and service-connected tinnitus.  Thus, the Board finds that the only competent, probative opinion to address secondary service connection  weighs against the claim.

As for the Veteran's own assertions, although he suggests has sleep disturbance due to tinnitus, and he is competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles, 16 Vet. App. at 370), he simply does have the medical training or expertise to competently attribute his symptoms to a specific diagnosis, or to provide a probative opinion on the question of medical etiology.  Matters of diagnosis and etiology of the complex disability here issue involve internal processes not observable or otherwise perceived through the senses; hence, such matters are within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology have no probative value in connection with this claim on appeal.  Hence, he can neither establish his claim, nor counter the probative medical opinion of record, on the basis of lay assertions, alone.  

For all the foregoing reasons, the Board finds that service connection for sleep disturbance claimed as secondary to tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, , but finds that the preponderance of the evidence weighs against awarding service connection for sleep disturbance secondary to tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for hearing loss is granted.

Service connection for sleep disturbance claimed as secondary to tinnitus is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


